DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The disclosure is objected to because of the following informalities:
Paragraph 0031 of the disclosure include typographical error. Specifically, “105with” seems to have been used in error.   
Paragraphs 0044 and 0051 include typographical errors. Specifically, the terms “date feed manager 135” and “specifying” are respectively used in the paragraphs. The Examiner suggests that the terms should have been “data feed manager 135” and “specify” instead.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3, 10 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 9 and 16 of U.S. Patent No. 11,231,974 B2 issued to Bhagat et al. Although the claims at issue are not identical, they are not patentably distinct from each other because all claim limitations of the instant application are present in the 11,231,974 B2.

Instant Application No. 17/554,958
U.S. Pat. No. 11,231,974 B2
Claim 1:
  A non-transitory machine-readable medium storing a program executable by at least one processing unit of a device, the program comprising sets of instructions for: 
receiving a state change that occurred for an event created by a first application hosted on the device, the event comprising a creator of the event, a set of objects, and a set of sources from which at least one object in the set of objects is purchasable; 
identifying a schema definition in a plurality of schema definitions based on a type of the state change that occurred for the event, each scheme definition in the plurality of schema definitions specifying a type of state change and a set of information associated with the event; 
generating a message comprising the set of information associated with the event specified in the identified schema definition and the set of sources; 
using a classifier model configured to classify messages as being associated with categories in order to determine a set of categories associated with the message; 
storing in a storage the message and the set of categories associated with the message; and 
sending the message to a message management platform in order for the message management platform to send the message to a second application hosted on the device, wherein the second application is configured to provide the set of information associated with the event to a source in the set of sources through a web portal provided by the second application in response to the source logging into the web portal via a client device.  

Claim 2:
   The non-transitory machine-readable medium of claim 1, wherein the message is a first message, wherein the client device is a first client device, wherein the program further comprises set of instructions for:
   analyzing event information associated with the event; 
   deriving additional information about the event based on the analysis; 
   generating a second message comprising the additional information about the event; and
   sending the second message to the message management platform in order for the message management platform to send the second message to the second application, wherein the second application is further configured to provide the additional information about the event to the creator of the event through the web portal provided by the second application in response to the creator logging into the web portal via a second client device.  

Claim 3:
   The non-transitory machine-readable medium of claim 2, wherein the derived additional information comprises information indicating a number of values received from sources for a particular object in the set of objects is below a defined threshold number of values.  

Claim 8:
     A method, executable by a device, comprising:
  receiving a state change that occurred for an event created by a first application hosted on the device, the event comprising a creator of the event, a set of objects, and a set of sources from which at least one object in the set of objects is purchasable;
  identifying a schema definition in a plurality of schema definitions based on a type of the state change that occurred for the event, each scheme definition in the plurality of schema definitions specifying a type of state change and a set of information associated with the event; 
  generating a message comprising the set of information associated with the event specified in the identified schema definition and the set of sources; 
   using a classifier model configured to classify messages as being associated with categories in order to determine a set of categories associated with the message; 
  storing in a storage the message and the set of categories associated with the message; and
   sending the message to a message management platform in order for the message management platform to send the message to a second application hosted on the device, wherein the second application is configured to provide the set of information associated with the event to a source in the set of sources through a web portal provided by the second application in response to the source logging into the web portal via a client device. 

Claim 9:
     The method of claim 8, wherein the message is a first message, wherein the client device is a first client device, where the method further comprises: 
  analyzing event information associated with the event; deriving additional information about the event based on the analysis;
   generating a second message comprising the additional information about the event; and sending the second message to the message management platform in order for the message management platform to send the second message to the second application, wherein the second application is further configured to provide the additional information about the event to the creator of the event through the web portal provided by the second application in response to the creator logging into the web portal via a second client device.  

Claim 10:
   The method of claim 9, wherein the derived additional information comprises information indicating a number of values received from sources for a particular object in the set of objects is below a defined threshold number of values.


Claim 15:
    A system comprising: a set of processing units; and a non-transitory machine-readable medium storing instructions that when executed by at least one processing unit in the set of processing units cause the at least one processing unit to: 
   receive a state change that occurred for an event created by a first application hosted on the system, the event comprising a creator of the event, a set of objects, and a set of sources from which at least one object in the set of objects is purchasable; 
   identify a schema definition in a plurality of schema definitions based on a type of the state change that occurred for the event, each scheme definition in the plurality of schema definitions specifying a type of state change and a set of information associated with the event; generate a message comprising the set of information associated with the event specified in the identified schema definition and the set of sources; 
   use a classifier model configured to classify messages as being associated with categories in order to determine a set of categories associated with the message; 
  store in a storage the message and the set of categories associated with the message; and
   send the message to a message management platform in order for the message management platform to send the message to a second application hosted on the system, wherein the second application is configured to provide the set of information associated with the event to a source in the set of sources through a web portal provided by the second application in response to the source logging into the web portal via a client device.  

Claim 16:
   The system of claim 15, wherein the message is a first message, wherein the client device is a first client device, where the instructions further cause the at least one 3 processing unit to: 
  analyze event information associated with the event; derive additional information about the event based on the analysis; generate a second message comprising the additional information about the event; and send the second message to the message management platform in order for the message management platform to send the second message to the second application, wherein the second application is further configured to provide the additional information about the event to the creator of the event through the web portal provided by the second application in response to the creator logging into the web portal via a second client device.  

Claim 17:
   The system of claim 16, wherein the derived additional information comprises information indicating a number of values received from sources for a particular object in the set of objects is below a defined threshold number of values.
Claim 1:
    A non-transitory machine-readable medium storing a program executable by at least one processing unit of a device, the program comprising sets of instructions for: 
   receiving a state change that occurred for an event created by a first application hosted on the device, the event comprising a creator of the event, a set of objects, and a set of sources from which at least one object in the set of objects is purchasable;
    identifying a schema definition in a plurality of schema definitions based on a type of the state change that occurred for the event, each scheme definition in the plurality of schema definitions specifying a type of state change and a set of information associated with the event; 
    generating a first message comprising the set of information associated with the event specified in the identified schema definition and the set of sources; 
    using a classifier model configured to classify messages as being associated with categories in order to determine a set of categories associated with the first message; 
    storing in a storage the first message and the set of categories associated with the first message;
    sending the first message to a message management platform in order for the message management platform to send the first message to a second application hosted on the device, wherein the second application is configured to provide the set of information associated with the event to a source in the set of sources through a web portal provided by the second application in response to the source logging into the web portal via a client device; 









 analyzing event information associated with the event; 
  deriving additional information about the event based on the analysis; 
   generating a second message comprising the additional information about the event; and
  sending the second message to the message management platform in order for the message management platform to send the second message to the second application, wherein the second application is further configured to provide the additional information about the event.






Claim 2:
   The non-transitory machine-readable medium of claim 1, wherein the derived additional information comprises information indicating a number of values received from sources for a particular object in the set of objects is below a defined threshold number of values.

Claim 8:
  A method, executable by a device, comprising:
  receiving a state change that occurred for an event created by a first application hosted on the device, the event comprising a creator of the event, a set of objects, and a set of sources from which at least one object in the set of objects is purchasable;
  identifying a schema definition in a plurality of schema definitions based on a type of the state change that occurred for the event, each scheme definition in the plurality of schema definitions specifying a type of state change and a set of information associated with the event; 
   generating a first message comprising the set of information associated with the event specified in the identified schema definition and the set of sources;
  using a classifier model configured to classify messages as being associated with categories in order to determine a set of categories associated with the first message;
   
   storing in a storage the first message and the set of categories associated with the first message;
   sending the first message to a message management platform in order for the message management platform to send the first message to a second application hosted on the device, wherein the second application is configured to provide the set of information associated with the event to a source in the set of sources through a web portal provided by the second application in response to the source logging into the web portal via a client device; 







  analyzing event information associated with the event; deriving additional information about the event based on the analysis;
   generating a second message comprising the additional information about the event; and sending the second message to the message management platform in order for the message management platform to send the second message to the second application, wherein the second application is further configured to provide the additional information about the event.





Claim 9:
   The method of claim 8, wherein the derived additional information comprises information indicating a number of values received from sources for a particular object in the set of objects is below a defined threshold number of values.


Claim 15:
    A system comprising: a set of processing units; and a non-transitory machine-readable medium storing instructions that when executed by at least one processing unit in the set of processing units cause the at least one processing unit to: 
   receive a state change that occurred for an event created by a first application hosted on the system, the event comprising a creator of the event, a set of objects, and a set of sources from which at least one object in the set of objects is purchasable; 
   identify a schema definition in a plurality of schema definitions based on a type of the state change that occurred for the event, each scheme definition in the plurality of schema definitions specifying a type of state change and a set of information associated with the event; generate a first message comprising the set of information associated with the event specified in the identified schema definition and the set of sources; 
   use a classifier model configured to classify messages as being associated with categories in order to determine a set of categories associated with the first message;
   store in a storage the first message and the set of categories associated with the first message;
   send the first message to a message management platform in order for the message management platform to send the first message to a second application hosted on the system, wherein the second application is configured to provide the set of information associated with the event to a source in the set of sources through a web portal provided by the second application in response to the source logging into the web portal via a client device; 









    analyze event information associated with the event; derive additional information about the event based on the analysis; generate a second message comprising the additional information about the event; and send the second message to the message management platform in order for the message management platform to send the second message to the second application, wherein the second application is further configured to provide the additional information about the event. 





Claim 16: 
 The system of claim 15, wherein the derived additional information comprises information indicating a number of values received from sources for a particular object in the set of objects is below a defined threshold number of values.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2003/0018951 A1 to Srivastava et al. in view of U.S. Pub. No. 2016/0335454 A1 to Choe et al.

As to claim 1, Srivastava teaches a non-transitory machine-readable medium storing a program executable by at least one processing unit of a device, the program comprising sets of instructions for: 
receiving a state change that occurred for an event created by a first application (Application 12) hosted on the device, the event comprising a creator (the user) of the event, a set of objects, and a set of sources from which at least one object in the set of objects is purchasable (a list of line items/Purchase order document 34) (“...FIG. 4 illustrates an exemplary method of executing an application 12 that has been developed using the extended XML-based framework 30. In this particular example, application 12 executes logic and interacts with an exemplary browse and buy client application 12 in the context of order brokering. The method begins at step 200, where an electronic marketplace user browses the catalogs of multiple suppliers using browse and buy client application 12, creating a shopping cart containing one or more items available from the suppliers. The user checks out the shopping cart at step 202, which causes the client application 12 to generate a purchase order document 34 at step 204 for communication to application 12. In this example, purchase order document 34 contains a list of line items, each including a line item identifier, a supplier of the line item, and a quantity. Purchase order document 34 also typically contains information concerning the user, shipment, payment, and the like. In a particular embodiment, the application 12 has a well-defined XML API for adding purchase order documents 34. Client application 12 then invokes the XML API at step 206 to add the purchase order document 34...” paragraphs 0042);
identifying a schema definition (a definition of a data document 34) in a plurality of schema definitions based on a type of the state change that occurred for the event, each scheme definition in the plurality of schema definitions specifying a type of state change and a set of information associated with the event (“...For example, a definition of a data document 34 for a purchase order might be provided as follows:  <DOCUMENT Name="PURCHASE_ORDER"> <PROPERTY Name="ID" Type="string" PrimaryKey="yes" /> <PROPERTY Name="BUYER_ID" Type="string" />       <PROPERTY      Name="CREATED_BY" Type="string" /> <PROPERTY Name="MKP"      Type="string" /> <PROPERTY Name="CREATION_DATE" Type="date"/> <PROPERTY Name="DEF_SHIP_TO" Type="string" /> <PROPERTY Name="DEF_BILL_TO" Type="string" /> <PROPERTY Name="INVOICE" Type="string" /> <PROPERTY Name="ORDER_STATE" Type="string" /> <PROPERTY Name="COMMENTS" Type="string" /> <DOCUMENTLINK Name="LINE_ITEMS" LinkedDocument="LINE_ITEM"     AutoDelete="yes"> <MAP_PROPERTY To="PO_ID" From="ID"/> </DOCUMENTLINK> <DOCUMENTLINK Name="BUYER_INFO" Linked Document="PROFILE"> <MAP_PROPERTY To="ID" From="BUYER_ID" /> </DOCUMENTLINK> </DOCUMENT>...As this example indicates, a data document definition may include one or more attributes the data document 34 may contain and the data types of these attributes. The definition may also specify the links (relationships) between the data document 34 and one or more other documents 34. In this example, the PURCHASE_ORDER document 34 is linked to (has relationships with) the LINE_ITEM and PROFILE documents 34 using a DOCUMENTLINK tag. The present invention contemplates any suitable data documents 34 and any suitable relationships between data documents 34 and other documents 34, in accordance with particular needs...” paragraphs 0020-0021); and
generating a message (Operation 42) comprising the set of information associated with the event specified in the identified schema definition and the set of sources (“...Framework 30 may include operations manager 40 to manage the execution of transactions involving documents 34, based on certain operations 42 defined during the development of the associated application 12. If an operation 42 is determined to be illegal based on one or more criteria, then an error message may be returned. In one embodiment, each operation 42 for a document 34 may be represented as a static XML document with its own XML tag, but this approach may result in the proliferation of XML tags. Hence, operations 42 are preferably based on a dynamic XML structure in which an operation 42 is packaged in a REQUEST tag and either returns results in a RESULT tag (containing a return value, for example) or returns an error message in an ERROR tag. Although operations 42 may be defined to support any appropriate action with respect to documents 34, operations 42 typically include at least operations 42 for creating, retrieving, modifying, and deleting documents 34. In general, these operations 42 are made available when document 34 is defined, and provide a rich XML interface for interacting with document 34. If the operations 42 provided through framework 30 are insufficient for a particular need, framework 30 may allow the developer to access JAVA or any other development capabilities to program for the particular need using traditional techniques. The operations manager 40 may access persistent or other data storage 44 at one or more locations, as appropriate...For example, again in the context of a purchase order, an ADD_DOCUMENT operation 42 for creating a new document 34 may have the following structure:... As this example indicates, the request submitted to operations manager 40 may have a nested structure including a parent document 34 and one or more child documents 34 (indicated using CHILD_DOCUMENT tags). This exemplary PURCHASE_ORDER document 34 contains two nested LINE_ITEM child documents 34, the first involving three shipments and the second involving two shipments. The response from operations manager 40 contains an internally generated identifier for the new document 34 or may contain an error message, if appropriate... An exemplary MODIFY_DOCUMENT operation 42 used to modify a document 34, again in the context of a purchase order, may have the following structure:...” paragraphs 0027-0029/0033).
Srivastava is silent with reference to using a classifier model configured to classify messages as being associated with categories in order to determine a set of categories associated with the message, 
storing in a storage the message and the set of categories associated with the message, and 
sending the message to a message management platform in order for the message management platform to send the message to a second application hosted on the device, wherein the second application is configured to provide the set of information associated with the event to a source in the set of sources through a web portal provided by the second application in response to the source logging into the web portal via a client device.  
Choe teaches using a classifier model (a data catalogue) configured to classify messages as being associated with categories in order to determine a set of categories associated with the message (user may request) (“...IT system 150 may also provide a data store category that includes IT assets that provide data, information, models, reports, reporting software, etc. that may be used by a user (via the client). For example, a user may request and access or obtain data relating to financial service transactions for testing, proving, and/or designing a transaction payment app. IT system 150 may provide a data catalogue that may include a user-friendly catalog of different use-case data that a user may select based on categories (e.g., data for purchase transactions, data segmented based on customer demographics, data segmented based on transaction types, transaction size (amount of purchase, transfer, etc.)...In the embodiments described above, IT system 150 may be configured to determines grant user 211 permission to access to the self-serve IT store, to access different of IT assets within the self-serve IT store, and additionally or alternatively, specific types of IT assets or specific IT assets within the individual categories. In other aspects, however, device 210 may be configured to store user profile data and the one or more compliance and permissioning policies, and may configured to grant permission to user 211 to access any combination of the self-serve IT asset store, categories of IT assets, and/or specific assets or asset types independently of IT system 150 and/or in conjunction with IT system 150... In some embodiments, IT system 150 may be configured to execute software processes that establish and maintain an enterprise data provisioning platform capable of provisioning data services (e.g., database-as-a-service 1406 and data-as-a-service 1408 of FIG. 14), reporting services (e.g., reporting-as-a-service 1410), and/or analytical services (e.g., analytics-as-a-service 1412 of FIG. 14) across an enterprise. In one aspect, the enterprise may be associated with a financial institution or other business entity. Further, the enterprise data provisioning platform may, in certain aspects, be configured to store one or more source data and/or database assets in a variety of native and common formats, and to provide application instances executing throughout the enterprise with timely and consistent access to portions of the source data and database assets (e.g., through corresponding APIs). In further aspects, the enterprise data provisioning platform may provide access to IT assets associated with the data and database services, reporting services, and/or analytics services in a manner consistent with one or more data governance, permissioning, and compliance policies of the enterprise...” paragraphs 0061/0067/0178), 
storing in a storage the message and the set of categories associated with the message (the self-serve IT asset store, categories of IT assets) (“...In the embodiments described above, IT system 150 may be configured to determines grant user 211 permission to access to the self-serve IT store, to access different of IT assets within the self-serve IT store, and additionally or alternatively, specific types of IT assets or specific IT assets within the individual categories. In other aspects, however, device 210 may be configured to store user profile data and the one or more compliance and permissioning policies, and may configured to grant permission to user 211 to access any combination of the self-serve IT asset store, categories of IT assets, and/or specific assets or asset types independently of IT system 150 and/or in conjunction with IT system 150...In some embodiments, IT system 150 may be configured to execute software processes that establish and maintain an enterprise data provisioning platform capable of provisioning data services (e.g., database-as-a-service 1406 and data-as-a-service 1408 of FIG. 14), reporting services (e.g., reporting-as-a-service 1410), and/or analytical services (e.g., analytics-as-a-service 1412 of FIG. 14) across an enterprise. In one aspect, the enterprise may be associated with a financial institution or other business entity. Further, the enterprise data provisioning platform may, in certain aspects, be configured to store one or more source data and/or database assets in a variety of native and common formats, and to provide application instances executing throughout the enterprise with timely and consistent access to portions of the source data and database assets (e.g., through corresponding APIs). In further aspects, the enterprise data provisioning platform may provide access to IT assets associated with the data and database services, reporting services, and/or analytics services in a manner consistent with one or more data governance, permissioning, and compliance policies of the enterprise.Further, in one embodiment, IT system 150 may maintain the enterprise data provisioning platform within a locally accessible data repository (e.g., in memory 254 of FIG. 2). For example, IT system 150 may configure the enterprise data provisioning platform as a Hadoop Apache Distribution, and IT system 150 may maintain in memory 254 copies of source data sets, databases, files, and/or executable applications necessary to provide the data, reporting, and analytical sources outlined above...In some aspects, enterprise data provisioning platform 1622 may maintain copies of data, reporting, and/or analytical assets associated with the source systems across the enterprise. For example, enterprise data provisioning platform 1622 may include a source archive configured to maintain copies of the data, reporting, and analytical assets in original file formats and schemas that correspond to the computing platforms of the source systems. In some aspects, the data assets maintained within the source archive may include raw customer, transaction, account, and/or business-specific data that, using any of the techniques described above, may be sanitized prior to provisioning as test data...Enterprise data provisioning platform 1622 may also include data assets stored in a Hadoop-friendly format (e.g., data assets having delimited text structures) that maintains the original schemas associated with the source systems. In certain aspects, IT system 150 may be configured to execute software processes that transform the original file format of the data assets (e.g., associated with the source systems) into the Hadoop-friendly format prior to onboarding and storage within enterprise data provisioning platform 1622. In further aspects, enterprise data provisioning platform 1622 may also include data assets stored in a common data format corresponding to various business domains characteristic of the enterprise, which include, but are not limited to, customer domains, account domains, product domains, and project-specific domains (e.g., corresponding to specific lines-of-business)...” paragraphs 0067/0178/0179/0198/0199), and 
sending the message to a message management platform (Enterprise Data Provisioning Platform 1622 as a Hadoop Apache Distribution) in order for the message management platform to send the message to a second application (Consumer Applications 1602) hosted on the device, wherein the second application is configured to provide the set of information associated with the event (data assets) to a source in the set of sources through a web portal provided by the second application in response to the source logging into the web portal via a client device (“...Further, components 1600 of the self-serve data store may include customer applications 1602 and supplier applications 1604. In certain aspects, customer applications 1602 may include one or more applications executable on various computing platforms to acquire data, reporting, and/or analytical assets from enterprise data provisioning platform 1622. Supplier applications 1604 may, in some aspects, include one or more applications that, upon execution, may enable an asset supplier to onboard data, reporting, and/or analytical assets for storage and provisioning by enterprise data provisioning platform 1622...By way of example, consumer applications 1602 may include, but are not limited to, a data file manager, a test data manager, a customer reports and analytics application, an account reports and analytics application, a product reports and analytics application, and an advanced analytics application. In some instances, the data file manager may, upon execution by a computing device, be configured to extract one or more data assets maintained by enterprise data provisioning platform 1622 based on a selection by an individual (e.g., an application developer) and/or in response to one or more queries and/or filters established by the application...In additional embodiments, consumer applications 1602 may include one or more applications that, when executed across the enterprise, provide reporting and analytical services that leverage business-domain data maintained by enterprise data provisioning platform 1622. For example, reporting applications consistent with the disclosed embodiments may provide an application developer or other authorized user (e.g., as authorized by the data governance, permissioning, and compliance policies of the enterprise) with access to the business-domain data, and further, to reports and other visualizations of specific segments of the business domain data. In certain aspects, the reporting application may and may receive, as inputs, portions of the business-domain data maintained in a common data format by enterprise data provisioning platform 1622 (e.g., and modified to delete or obfuscate sensitive data using any of the exemplary techniques described herein)...The business-domain data may, for example, include customer-related information, account-related information, transaction-related information, and product-related information, and in certain aspects, reporting applications consistent with the disclosed embodiments may generate reports and graphical visualizations of corresponding portions of the customer-related information, the account-related information, the transaction-related information, and/or the product-related information. Further, in some aspects, the reporting applications may, upon execution, enable the application developer or authorized user to generate the reports and graphical visualizations directed to customers, accounts, transactions, and/or products segmented in accordance with geographic criteria, line-of-business criteria, source-system criteria, and any additional or alternate appropriate segmentation related to the business-domain data. The disclosed embodiments are, however, not limited to the exemplary customer-, account-, transaction-, and product-related information outlined above, and in other embodiments, the business-domain data may include any information characterizing any additional or alternate business domain of relevant to the enterprise...” paragraphs 0200/0201/0205/0206).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Srivastava with the teaching of Choe because the teaching of Choe would improve the system of Srivastava by providing an Apache Hadoop software library framework that allows for the distributed processing of large data sets across clusters of computers using simple programming models.

As to claims 8 and 15, see the rejection of claim 1 above, expect for a set of processing units and a non-transitory machine-readable medium.
Srivastava teaches a set of processing units (Front End Client 16) and a non-transitory machine-readable medium (Persistent/Data Storage 44).

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2003/0018951 A1 to Srivastava et al. in view of U.S. Pub. No. 2016/0335454 A1 to Choe et al. applied to claim 1, 7 and 15 above, and further in view of U.S. Pub. No. 2002/0038340 A1 to Whipple et al.
As to claim 5, Srivastava as modified by Choe teaches the non-transitory machine-readable medium of claim 1, messages that specify the user as a recipient (the user) however it is silent with reference to wherein the client device is a first client device, wherein the program further comprises sets of instructions for: receiving from a user of a second client device a request for messages associated with the user; and retrieving from the storage a set of messages.
Whipple teaches wherein the client device is a first client device (Clients 18), wherein the program further comprises sets of instructions for: receiving from a user of a second client device (Clients 18) a request for messages associated with the user; and retrieving from the storage a set of messages (“...In general, the network API associated with hub system 12 operates to expose a hub API associated with hub server complex 16 to clients 18, and to provide clients 18 with access to associated publish and subscribe event capabilities, via the Internet or other links 20. The network API may also provide a document exchange capability that allows for bulk transaction interaction between clients 18 and hub server complex 16. In one embodiment, all clients 18 behave similarly from the perspective of hub server complex 16. Hub system 12 includes one or more API adapters 24 suitable for translating the one or more API formats used by clients 18 to a format appropriate for the hub API, each such format preferably having a corresponding API adapter 24. As described more fully below, each API adapter 24 is able to build hub API commands from network API requests and build network API responses from the corresponding hub API replies. For certain embodiment, even asynchronous hub API requests may require minimal response to client 18 indicating that the request was received...The components of hub system 12 may operate on one or more computers at one or more locations. One or more computers associated with hub system 12 may share processing, data storage, or other suitable resources. For example, hub server complex 16 may include one or more server computers that support one or more applications, modules, engines, programs, or any other software components suitable to provide the features and operation described herein. As a more particular example where the hub server complex 16 is associated with an electronic marketplace, the applications supported by hub server complex 16 may include service applications, order capture applications, and order management applications. Service applications may include a catalog application, a pricing application, a contract application, a user profile application, or any other appropriate application relating to the services that hub system 12 provides to clients 18 acting as buyers. Order capture applications may include an ordering application, an auction application, a requisition application, a procurement application, or any other suitable application relating to handling of orders received from these clients 18. Order management applications may include an order administration application, a returns management application, a settlement application, or any other suitable application relating to the management of orders. However, as described above, the present invention may be incorporated into any suitable hub system 12 according to particular needs....One or more clients 18 may not be "Internet aware" or might otherwise be incapable of participating in marketplace transactions with hub system 12, absent particular accommodations. In one embodiment, the network API associated with hub system 12 provides one or more of the following features, without limitation: (1) the ability to execute "document-based" or other asynchronous API calls as well as "function based" or other synchronous API calls; (2) the ability to receive and return values for API calls, as well as exception and deprecation notices; (3) support for multiple formats for describing API calls, such as XML, EDI, relational, serialized object (e.g., JAVA), or other appropriate formats; (4) support for Hypertext Transport Protocol (HTTP) tunneling for traversing firewalls 22; (5) guaranteed execution of API calls (i.e. guaranteed message delivery); (6) versioning support; and (7) secure API calls. Any of these or other features may contribute to the ability of hub system 12 to integrate multiple disparate clients 18 in a generic manner and directly interact with such clients 18 without implementing interaction or communication protocols tailored specially for each client 18. For example, the network API of hub system 12 may expose planning and collaborative engine capabilities of hub system 12 to client integrators in a standard fashion. The network API may also allow bulk transaction interaction to be dealt with in a more efficient manner...” paragraphs 0016-0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Srivastava and Choe with the teaching of Whipple because the teaching of Whipple would improve the system of Srivastava and Choe by providing a technique for receiving and responding to plurality of clients in each client’s specific format.

As to claims 12 and 19, see the rejection of claim 5 above.

Allowable Subject Matter
Claims 2-4, 6-7, 9-11, 13-14,16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pub. No. 2009/0083136 A1 to Blackwood et al. and directed to system and method for providing an online marketplace for buyers and suppliers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES E ANYA/Primary Examiner, Art Unit 2194